Citation Nr: 0905712	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  95-40 454	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a psychiatric disability, to include PTSD, claimed 
to have resulted from December 1991 surgical treatment at a 
Department of Veterans Affairs (VA) Medical Center (VAMC).

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for headaches, claimed to have resulted from December 
1991 surgical treatment at a VAMC.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for bowel problems, claimed to have resulted from 
December 1991 surgical treatment at a VAMC.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for nerve damage to the right hand and arm, claimed to 
have resulted from December 1991 surgical treatment at a 
VAMC.

6.  Entitlement to an initial compensable rating for nerve 
damage, muscle atrophy, and chronic pain syndrome of the left 
upper extremity.

7.  Entitlement to special monthly compensation based on the 
loss of use of the left upper extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.R., and J.G.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1996 and September 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Jurisdiction over the case 
was thereafter transferred to the RO in Manila, Republic of 
the Philippines, although the Cleveland RO has continued to 
process the case at times.

In August 2003, the Board reopened the claim for service 
connection for PTSD, and remanded that claim, as well as the 
other issues listed on the title page of this action, to the 
RO for further development. 

The Board notes that a private psychiatrist in July 2000 
suggested that the veteran's psychiatric disability was 
aggravated by left arm paralysis.  The report of an October 
2003 Social Security Administration examination also 
suggested a possible etiologic link between the disorders.  A 
June 1996 VA examiner suggested that the veteran's mood 
swings might be related to treatments for the veteran's 
service-connected impotence.  In addition, an April 2002 
medical opinion appears to link the veteran's claimed right 
arm disorder to overuse syndrome resulting from the left arm 
disability.  The matters of entitlement to service connection 
on a secondary basis for psychiatric disability and for right 
upper extremity disability therefore are referred to the RO 
for appropriate action.

The issues of service connection for PTSD and of entitlement 
to compensation for psychiatric disability claimed to have 
resulted from December 1991 VA surgical treatment are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to surgery in December 1991, the veteran 
experienced headaches, and right upper extremity disability 
manifested by pain, weakness and degenerative changes.

2.  The veteran underwent surgery at a VA medical center in 
December 1991 for the relief of left arm pain.

3.  The December 1991 surgery did not result in additional 
disability manifested by a headache disorder.

4.  The December 1991 surgery did not result in additional 
disability manifested by bowel problems.

5.  The December 1991 surgery did not result in disability 
manifested by nerve damage to the right arm and hand. 

6.  The veteran's non-dominant left upper extremity was non-
functional prior to the December 1991 VA surgery, with 
symptoms including pain, diffuse atrophy, ulnar clawing of 
the hand, absent strength in the arm, minimal strength and 
motion in the wrist and fingers, and decreased sensation; the 
veteran's left upper extremity impairment was equivalent to 
complete paralysis of all radicular groups.

7.  Since the December 1991 surgery, the veteran's left upper 
extremity remains non-functional, with symptoms including 
pain, diffuse atrophy, clawing of the hand, absent strength 
in the arm, minimal strength and motion in the wrist and 
fingers, and absent sensation.

8.  Since even prior to December 1991, no effective function 
remained in the left hand other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow; the additional disability to the left 
upper extremity resulting from the December 1991 surgery 
itself has not resulted in further loss of use of the left 
hand.


CONCLUSIONS OF LAW

1.  The requirements for benefits pursuant to 38 U.S.C.A. § 
1151 for headaches claimed to have resulted from surgery 
performed at a VAMC in December 1991 have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(2008).

2.  The requirements for benefits pursuant to 38 U.S.C.A. § 
1151 for bowel problems claimed to have resulted from surgery 
performed at a VAMC in December 1991 have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(2008).

3.  The requirements for benefits pursuant to 38 U.S.C.A. § 
1151 for nerve damage to the right arm and hand claimed to 
have resulted from surgery performed at a VAMC in December 
1991 have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358, 3.800 (2008).

4.  The criteria for an initial compensable rating for nerve 
damage, muscle atrophy, and chronic pain syndrome of the left 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic 
Code 8513 (2008). 

5.  The requirements for special monthly compensation based 
on loss of use of the left upper extremity have not been met.  
38 U.S.C.A. § 1114 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.350, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in September 2004 and August 2006 correspondences; 
the latter correspondence advised him of the information and 
evidence necessary to substantiate the initial rating and the 
effective date to be assigned a grant in the event his claims 
were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's claims were last 
readjudicated in a July 2008 supplemental statement of the 
case, thereby curing any deficiency in the timing of the 
notices.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal as to the left upper 
extremity originates, however, from the grant of entitlement 
to compensation benefits for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The Board notes that the representative 
has presented lengthy arguments as to why he believes VA 
should obtain any "quality assurance" records created in 
connection with the December 1991 surgery at issue in this 
case.  Such records, if existing, would be relevant to 
addressing whether any additional disability is due to 
negligence or the like on the part of VA medical personnel, a 
determination which, as will be explained in further detail 
later in this decision, is not relevant given that the 
veteran's claims were filed well before October 1997.  
Consequently, such "quality assurance" records are not 
relevant to this appeal, and need not be obtained.  The 
record also reflects that the veteran was examined in 
connection with all issues involved in this appeal on several 
occasions, most recently in March 2008. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).




Factual background

The service treatment records show that the veteran was 
involved in a motorcycle accident in October 1973, which 
resulted in abrasions to the fingers of the right hand.  
Service connection for that injury was granted in a September 
1984 rating decision, described as residuals of injury to the 
right 3rd, 4th and 5th fingers with limitation of motion and 
decreased grip strength.

The post-service medical records on file show that the 
veteran was involved in a motorcycle accident (MCA) in July 
1982, from which he sustained injuries to his head, neck, 
shoulders, and arms.  The left arm in particular sustained a 
brachial plexus injury, and August 1982 diagnostic studies of 
the cervical spine suggested the presence of multiple nerve 
root trauma.  He also exhibited some cognitive difficulties 
suggestive of organic brain syndrome.  The left arm 
demonstrated minimal movement in the finger and hand muscles, 
and the arm was arreflexive with impaired sensation.  The 
records show that through 1983 the veteran evidenced the 
gradual return of some arm function; the arm nevertheless was 
described as unusable.  He had no strength in the left upper 
extremity, but he did have some distal function.  He was 
noted to have neurogenic pain from the brachial plexus 
injury.  A January 1987 statement by a physical therapist 
indicates that the veteran was showing some improvement.

At a September 1983 VA examination, physical examination of 
the veteran revealed that his left shoulder muscle group was 
atrophic.  The upper shoulder girdle was flaccid.  The 
veteran had some motion of the left thumb and index finger.  
The right hand exhibited full range of motion without 
deformity or tenderness.  The examiner diagnosed the veteran 
as having left brachial plexus palsy.

The report of an August 1984 VA examination documented the 
presence of decreased grip strength in the right hand, with 
limited motion of the 3rd, 4th, and 5th fingers.  The report 
of a September 1989 VA examination showed that the left arm 
was paralyzed, and essentially flail.  There was a small 
amount of finger function.  The veteran exhibited left hand 
spasms and radial nerve numbness in the arm, with no 
reflexes.  The right hand evidenced decreased sensation, but 
the hand was functional, although with slightly diminished 
reflexes.

Treatment records for 1990 document the presence of 
hypesthesia in the left hand.  Electrodiagnostic studies 
showed complete denervation of the muscles innervated by the 
brachial plexus.

VA treatment records for the period from January 1991 to 
October 1991 show that the veteran presented several times 
for chronic left arm pain.  He had reflex sympathetic 
dystrophy with atrophy of the arm, and the veteran reported 
that his left hand would curl up tight, and that he would 
lose control over his hand function.  He also reported 
burning pain in the arm, and was noted to have had past 
stellate ganglion blocks with minimal benefit.  July 1991 X-
ray studies showed osteophytes at C4-C5 and C6-C7, and neural 
foraminal narrowing.  Physical examination in October 1991 
showed significant atrophy in the left arm, with no active 
movement in the shoulder or elbow.  There was some active 
finger movement.  His wrist motion was to neutral, with 
evident weakness; the examiner concluded that the veteran had 
almost complete paralysis of the left upper extremity with 
only minimal finger function which was itself limited by 
spasticity and pain.  

Shortly before the December 1991 surgery described below, the 
veteran's left upper extremity was again examined.  He 
complained of left arm and hand pain, spasm and numbness.  
Strength in the left arm was 0/5, except for the fingers, and 
except for 1/5 strength in the deltoid and shoulder 
adductors.  He had no grip strength, he evidenced ulnar 
clawing, and he demonstrated decreased sensation with absent 
reflexes in the arm.  He was able to move his hand, but could 
not lift the arm.  The left upper extremity was considered 
non-functional.  There was allodynia.  He denied any bowel 
symptoms.  He complained of right arm pain with a normal 
physical examination, except for some limitation of motion 
and pain-induced weakness; X-ray studies demonstrated the 
presence of degenerative spurring of the olecranon process, 
and calcifications of the rotator cuff consistent with 
peritendinitis.  He complained of headaches.

Given his left arm problems, the veteran agreed to undergo 
surgery for pain relief.  The informed consent form he 
completed on December 12, 1991, contained an acknowledgment 
that the risks of surgery were explained, and he consented to 
the Dorsal Route Entry Zone (DREZ) procedure and "any other 
indicated procedures necessary."  The description of the 
contemplated procedures included removing the vertebra from 
C3 to C7.  Very shortly thereafter he underwent the DREZ 
procedure, and also a total laminectomy of C4-C7.  The 
immediate postoperative notes show that he complained of 
severe right arm pain, and left arm pain and weakness he 
indicated was worse than prior to surgery.  Two days after 
the procedure he complained of headaches and neck pain, and 
indicated that he was unable to use his left arm; he denied 
further right arm problems.  The next day he reported that 
the old left arm pain was gone, but that a new numbness was 
present.  Physical examination revealed no change in left arm 
strength, and no weakness or reflex problems in the right 
arm; the veteran was diagnosed as having right upper 
extremity pain aggravated by surgery, probably from the 
stretching of muscles.  Later in December 1991 he complained 
of pressure-like headaches, and liquid stool which resolved.

A January 1992 entry records the veteran's assertion that his 
right arm pain actually improved during his hospitalization.  
In January 1993 he reported continued left arm pain, as well 
as the recent onset of right arm pain.  He demonstrated right 
arm pain with resisted movement, and X-ray studies of the 
cervical spine showed post-surgical and degenerative changes, 
and of the right shoulder showed calcification, spurring, and 
osteophytes consistent with calcific tendonitis.  He later 
reported right hand numbness, which was not reproducible on 
testing.  Records for 1994 indicate that the veteran had 
right upper extremity overuse syndrome (based on the findings 
of tendonitis and epicondylitis) secondary to a non-
functioning left upper extremity (which itself resulted from 
cervical root avulsion).  The records document continued 
right shoulder and elbow complaints, and note that he also 
had degenerative joint disease in the shoulder.

Entries for 1996 show that the veteran was diagnosed with 
right carpal tunnel syndrome.  Physical examination showed 
some weakness in the right arm, as well as complaints of pain 
and numbness.  Other records for 1996 show that he was 
diagnosed as having chronic headaches.  He was noted to have 
a paralyzed left arm.  The records show that his right arm 
complaints were attributed to carpal tunnel syndrome and to 
possible ulnar nerve entrapment.  Treatment records for 1997 
and 1998 show that he had trace function in his left wrist 
and fingers.  The veteran explained that his right and left 
arm pain had started before the surgery, but worsened after 
the surgery.  Examination showed muscle strength in the left 
arm was absent in all but the fingers; the fingers had 1/5 
strength, and there was decreased sensation in the arm 
itself.  Physical examination of the right shoulder showed 
decreased strength but full range of motion.  He denied any 
bowel incontinence.  Subsequent records document continued 
treatment of right and left arm problems.

On file is the report of a February 1996 VA examination.  The 
veteran asserted that although the December 1991 operation 
initially left him paralyzed, after some time he noticed some 
return of function in the left arm.  He complained of an 
abnormal or absent feeling on his entire left side, along 
with pain and left arm paralysis.  He also reported 
experiencing right arm pain, weakness, and tendinitis.  
Physical examination demonstrated atrophy in all muscles of 
the left upper extremity, including the hand.  The veteran 
was unable to flex the left hand at the wrist, and he had no 
grip strength; the hand was clawed without any remaining 
dexterity.  The veteran was able to move the thumb and index 
finger with difficulty.  There was marked diminished 
sensation in the left upper extremity.  The veteran's neck 
was torticollic to the right.  Deep tendon reflexes were 
asymmetric and absent in the left upper extremity.  The 
veteran reported that he was continent.  

The examiner noted that the veteran was status post MCA in 
1982 with incomplete nerve root avulsion and chronic pain 
syndrome; that the veteran underwent a DREZ procedure in 
December 1991 with an unexpected laminectomy; that the 
veteran currently had complete disuse of the left upper 
extremity with atrophy; and that electrodiagnostic studies 
were indicative of an active neurogenic lesion affecting the 
left C5-C6 and C8-T1 nerve roots.  The examiner's impression 
was of clawed left hand; and inoperable left upper extremity 
secondary to postoperative transection of the left cervical 
nerve roots C5-C6 and C8-T1.

On file is the report of a June 1996 VA examination of the 
veteran.  The examiner noted that the veteran currently had 
complete disuse of the left arm, with atrophy of the muscle 
groups from the shoulder to the hand.  The veteran also had a 
claw left hand with almost no sensation in the arm.  The 
examiner noted that the veteran's neck was torticollic to the 
right because of ineffective left side muscles.  Diagnostic 
studies were suggestive of an active neurogenic lesion 
affecting the C5 to C6 and C8 to T1 nerve roots.

The report of a second June 1996 VA examination shows that 
the veteran reported developing a chronic pain syndrome after 
the 1982 MCA, and underwent surgery in December 1991 to 
relieve the pain; he explained that he did not realize they 
would perform a laminectomy.  He explained that since the 
surgery, he had experienced persistent left upper extremity 
paralysis with an abnormal sensation.  He complained of 
bladder, but not bowel, problems.  Physical examination 
showed that his neck was torticollic to the right.  There was 
atrophy of all the muscle groups of the left arm.  He was 
unable to flex or extend the left hand at the wrist.  He had 
no grip strength, and evidenced a claw hand.  He had no hand 
dexterity, but was able to move the thumb and index finger 
with difficulty.   There was marked diminished sensation.  
Deep tendon reflexes in the arm were absent.  The examiner 
concluded that the veteran currently had complete disuse of 
the left arm with a claw left hand and no use of the left arm 
with almost no sensation.  The examiner specifically 
determined that the veteran did not have a migraine disorder, 
and no other headache disorder was reported or diagnosed.

The veteran was afforded hearings before VA hearing officers 
in May 1997 and April 2000.  The witnesses who testified on 
his behalf explained that, from their observations, the 
veteran had use of his left arm at a point years prior to the 
operation.  They both indicated that they understood the 
purpose of the operation was to alleviate left arm pain.  One 
witness indicated that after the surgery, the veteran's arm 
was non-functional.  The veteran testified that he could use 
his left arm as an assist prior to the surgery, and had 
feeling in that extremity.  He indicated that he was 
erroneously told that sensation in the arm would be 
unaffected by the operation.  He also stated that the surgeon 
removed more vertebrae than planned.  He testified that his 
bad headaches started after the surgery, and that he still 
experienced headaches.  He explained that his claimed bowel 
problems consisted of diarrhea.  He explained that his right 
arm still goes numb, and that he has been diagnosed with 
several right arm disorders, including carpal tunnel 
syndrome, tennis elbow, and rotator cuff impairment.  He 
explained that his therapists have privately told him that 
the right arm problems are related to the surgery.  The 
veteran testified that the notations in the postoperative 
reports concerning normal right arm function were incorrect.  

In a March 2000 medical report, a private physician noted 
that following the December 1991 operation, the veteran's 
left arm paralysis and pain were worse, resulting in clawing 
of the hand.

At a November 2001 VA examination, the veteran reported 
experiencing left arm weakness and sensation loss.  He also 
reported experiencing headaches.  Physical examination showed 
atrophy of the left hand, with flexion deformity of the 4th 
and 5th fingers.  His left thumb could only approximate the 
second finger.  He had significantly reduced grip strength, 
and there was aesthesia throughout the arm.  The right arm 
demonstrated some weakness and a slightly decreased grip, 
with sensory disturbances but no atrophy.  Deep tendon 
reflexes were present in the right arm but were absent in the 
left upper extremity.

In a February 2002 statement, E.T. described the veteran's 
left arm as useless, and right arm as overworked.  He noted 
that the veteran required assistance with the basic tasks of 
eating food, and evidenced pain the left arm.  He noted that 
the veteran sometimes developed headaches from the pain.

In an April 2002 medical certificate, a private physician 
indicates that he was treating the veteran for left upper 
extremity paralysis and severe progressive pain; right upper 
extremity weakness and pain secondary to overuse and strain; 
and PTSD.  Based on statements submitted by people who knew 
the veteran, he noted that the veteran had experienced 
incomplete paralysis prior to the December 1991 surgery, but 
had evidenced complete paralysis since surgery.  The 
physician indicated that the veteran had experienced no, or 
perhaps negligible, pain prior to the surgery, but now 
experienced severe pain, and that the right arm has recently 
become overburdened because of the lack of left arm function.  
The physician concluded that the veteran's overall condition 
totally impaired his ability to work.  In March 2003, the 
same physician noted that the veteran had clawing of the left 
hand.

In a July 2002 statement, C. Mackenzie, R.N., indicates that 
she assisted the veteran with his physical therapy after the 
1982 MCA.  She notes that initially, the veteran had no 
intentional movement in the arm, and evidenced wrist drop.  
She notes that through 1983 the veteran progressed in sensory 
and motor function, and regained partial function in the hand 
enough to use it for assistive activities; she explained that 
wrist movement returned and the atrophy began to resolve.  
Ms. Mackenzie indicates that she stopped working with the 
veteran in July 1983, but would occasionally see him at 
unspecified times afterwards, at which time she noted 
increased motor and sensory function in the arm.

On file are records from the Social Security Administration 
(SSA) for 2004 which show that the veteran is considered 
disabled by that agency on account of sprains and strains of 
all types, and in light of psychiatric disability.  The SSA 
records note that the veteran's left shoulder was non-
functional, with symptoms including pain and spasms.  The 
report of an October 2003 examination performed for the SSA 
noted that the left arm was atrophied, and flail.  The report 
notes that the bones in the arm were so weakened as to have 
resulted in 2 recent spontaneous fractures of the left 
humerus.  The examiner concluded that the veteran was totally 
impaired by the combination of the physical and mental 
impairments.

In several statements, the veteran contends that he never 
authorized or wanted the December 1991 laminectomy.  He 
maintains that as a result of that procedure, he has 
additional disability in the form of abnormal feeling in the 
left arm, as well as left arm and hand pain, and left 
shoulder numbness.  He argues that the condition of his left 
upper extremity in 1984 or 1985 is the proper comparison 
point in determining the additional disability stemming from 
the December 1991 procedure; he argues that his left arm was 
functional at that point, at least in terms of being a useful 
assist, and contends that he had sensation in the arm.  As to 
the right arm, he contends that he experiences pain and 
weakness stemming from the surgery, explaining that the pain 
is more like a nerve pain than the muscle pain he had 
experienced prior to the surgery.  He argues that the surgery 
caused nerve injury to the right arm which has been 
consistently misdiagnosed, based on his own research into 
spinal injuries, as tendonitis or overuse syndrome.  He 
contends that his claimed bowel problems consist of 
alternating constipation and diarrhea, and are either related 
to the surgery itself, or to the side affects of his 
medications.  The veteran indicated that he has headaches, 
even if not migrainous in nature, and that a doctor he spoke 
to "possibly feels" the headaches were caused by the 
emotional stress from the operations.

The veteran has submitted statements in support of his claims 
from a number of individuals, including an April 1996 
statement by a former supervisor; April 1996 and March 2002 
statements by J.G.; a February 2002 statement by M.B.; an 
April 2002 statement from the veteran's brother; June 2002 
statements by R.W. and W.M.; and a November 2002 statement by 
C.K.  The statements all essentially provide personal 
observations relating to the period between 1984 and 1987, 
and the period since 1991.  The authors all indicate that the 
veteran had some function in the left arm and hand until 
1987, and that he has had no function in the extremity since 
the December 1991 surgery. 

The veteran attended a VA examination in March 2008.  He was 
noted to be independent in his activities of daily living, 
and to have driven himself to the examination.  The only 
reported side effects of his medications was nausea.  With 
respect to the right upper extremity, he reported loss of 
strength, decreased range of motion, and pain in the 
shoulder.  He reported numbness in the 3rd, 4th and 5th 
fingers.  The examiner noted that the veteran was right-hand 
dominant.  For the left arm, he reported diffuse weakness and 
total numbness with shooting pain.  The examiner noted that 
the preoperative examination showed a non-functional left 
upper extremity with severe pain and spasm, and diffuse 
atrophy of the arm and hand.  He noted that the informed 
consent form clearly described the laminectomy, and that the 
surgery itself went without complications.  With respect to 
headaches, the veteran reported experiencing such symptoms up 
to 3 times each week; the examiner noted that the headaches 
appeared to be mostly stress-induced by the veteran's report, 
and the examiner noted the history of head trauma from the 
MCA.  With respect to bowel dysfunction, the veteran reported 
exertional leakage of small amounts of stool into his pants.  
He reported producing soft to firm stools several times each 
day.  He denied using a pad, and noted a decrease in symptoms 
when eating less fatty foods and increasing his fiber intake.  
He denied diarrhea or constipation, and indicated that his 
weight was stable.  

Physical examination of the abdomen showed no identified 
abnormalities.  Rectal sphincter tone was 4+/5 with no 
evidence of soiling.  Right upper extremity strength was 
3+/5, with no evidence of hypertrophy.  Sensation in the arm 
was intact, but there was some reduced range of motion due to 
discomfort and tenderness consistent with biceps tendonitis.  
The left upper extremity demonstrated 0/5 strength, with 
diffuse atrophy.  There was severe thenar and hypothenar 
eminence atrophy and severe atrophy of the interossie 
muscles.  The arm was flaccid and the hand was clawed, with 
only a 1+/5 pincer grip; he would not be able to lift any 
paper with the grip.  There was no sensation in the arm, and 
no range of motion, except for wrist dorsiflexion to 10 
degrees.  Diagnostic testing of the right arm revealed 
degenerative changes in the shoulder, elbow and wrist.  

The veteran was diagnosed as having right shoulder 
osteoarthritis and biceps tendonitis.  The examiner 
determined that the osteoarthritis in the arm was consistent 
with natural aging.  The examiner also diagnosed the veteran 
as having left C3-T1 cervical nerve root transaction and 
shoulder subluxation with residual left upper extremity 
nonfunction (and arm atrophy); with subjective bowel 
dysfunction; and with mixed cephalgia.  

The examiner concluded that the right upper extremity had 
remained unchanged from its condition prior to the December 
1991 surgery, and had not been worsened beyond natural 
progression due to the surgery or by the left upper 
extremity.  With respect to the left arm, the examiner 
concluded that that the level of functioning in the left 
upper extremity was essentially the same currently as before 
the surgery, in that it was nonfunctional even before 
December 1991.  He explained that brachial plexus injuries 
often do show improvement, with the improvement lost after 
cessation of physical therapy, and that prior to the December 
1991 surgery the veteran had developed the typical residuals 
of a brachial plexus injury including atrophy, osteoporosis, 
and a clawed hand.  He noted that he was unable to say what 
portion of any deterioration since December 1991 is 
attributable to natural aging and disuse, as opposed to the 
additional disability recognized by VA.  With respect to the 
claimed bowel disorder, the examiner noted that there were no 
sphincter findings prior to the December 1991 surgery for 
comparison, and concluded that it therefore was not possible 
to tell whether the anal sphincter tone was decreased as a 
result of natural aging, as a result of the original 1982 
injury, from a previous back injury (which is documented in 
the treatment records), or from the December 1991 surgery, 
without resorting to mere speculation.  As for the headaches, 
the examiner noted that cephalgia was a common residual of 
traumatic brain injury, and that he was unable to identify 
the precise cause of the subjective cephalgia.  He concluded, 
however, that in light of the severity of the 1982 head 
injury, it was more likely than not that the veteran's 
headaches were due to the 1982 MCA.

Analysis

A.  1151 claims

The applicable statute and regulations in effect prior to 
October 1, 1997, provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358(a), 3.800 (2008).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.

The veteran's claims were filed before October 1, 1997; 
therefore, the issue before the Board is whether the veteran 
has additional disability "as a result of" VA 
hospitalization or medical or surgical treatment or 
examination.  The veteran is not required to show negligence, 
error in judgment or other fault in the surgical treatment 
furnished by VA in December 1991.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  The medical evidence must only demonstrate 
that the additional disability occurred as the result of VA 
treatment.  38 U.S.C.A. § 1151 (West 1991).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensation in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1),(2) (2008). 

I.  Headaches

Although the veteran reported experiencing headaches shortly 
following the December 1991 surgery, the record reflects that 
he also complained of headaches shortly before the surgery.  
Moreover, the record shows that he received a head injury 
from his 1982 MCA which was serious enough to cause 
unconsciousness and a determination that he likely had an 
organic brain syndrome.  None of the private or VA treatment 
records suggest that he has a headache disorder resulting 
from the December 1991 surgery itself.  The only medical 
opinion addressing the etiology of the headaches is against 
the claim.  The Board notes that the referenced medical 
opinion, that of the March 2008 VA examiner, is supported by 
the medical records themselves which document the severe head 
injury in 1982 on which the examiner based his opinion.

Although the veteran himself believes that his headaches 
represent additional disability from the December 1991 
surgery, as a layperson, his opinion as to matters of medical 
causation lack probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran is competent to relate his 
observations of headaches since the December 1991 surgery, 
but unlike the case in a claim for direct service connection, 
a claim based on 38 U.S.C.A. § 1151 requires more than just 
the coincident onset of headaches; regulations provide that 
the evidence must demonstrate a causal link.  Such a link 
requires medical expertise, and consequently the veteran's 
observations of the occurrence of his headaches do not 
suffice to show that they represent additional disability 
from the December 1991 surgery.  As already discussed, the 
only medical opinion addressing whether the headaches are 
related to the December 1991 surgery is against the claim.  
The Board also notes that although the veteran indicates that 
a physician possibly believed that his headaches are related 
to the surgery, his account of what his health care provider 
purportedly said (equivocal as the account was, in any 
event), filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Compare 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(holding that a layperson could, in certain circumstances, be 
competent to report a contemporaneous medical diagnosis).

In short, the veteran experienced a head injury in 1982 with 
the onset of headaches prior to his December 1991 surgery, 
and the only competent opinion addressing whether the current 
headaches resulted from the surgery is against the claim.  As 
the preponderance of the evidence therefore is against the 
claim, the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

II.  Bowel problems

The record is silent for any reference to bowel complaints 
until shortly after the December 1991 surgery, when the 
veteran complained of diarrhea which quickly resolved.  The 
record is otherwise remarkably silent for any mention of 
bowel problems.  Although the veteran initially contended 
that he experienced alternating diarrhea and constipation 
since the December 1991 surgery, he did not report any bowel 
complaints when examined by VA in June 1996.  Nor has any 
bowel disorder, or any disorder manifested by diarrhea or 
constipation, been diagnosed at any point.  The March 2008 
examination provides the first objective indication of a 
possible bowel problem.  At that time the veteran exhibited 
decreased sphincter tone.  The examiner did not find any 
other bowel disorder other than one manifested by decreased 
sphincter tone, and as to the etiology of the clinical 
findings, he concluded that it was not possible to identify 
which of 4 potential origins (including the December 1991 
surgery) was the source of the bowel impairment.

In short, the veteran has not been diagnosed with any type of 
bowel disorder involving the diarrhea and constipation 
symptoms he occasionally claimed to have experienced since 
December 1991, and the only possible bowel disorder 
identified, that involving decreased sphincter tone, was 
first noted in 2008, and was attributed to 4 possible 
etiologies, without any suggestion that one was more likely 
than the others.  Given the equal likelihood of any of the 4 
identified possible etiologies, and in the absence of any 
other indication that the December 1991 surgery is a more 
likely origin than the other 3, the Board finds that the 
evidence does not show it is at least as likely as not (i.e. 
a 50 percent chance or greater) that any bowel impairment is 
attributable to the December 1991 surgery.  The Board finds 
that there is not an approximate balance of positive and 
negative evidence in this case, especially given that the 
first evidence of possible sphincter impairment occurred more 
than 15 years after even the December 1991 surgery.

Accordingly, the Board concludes that entitlement to 
compensation under 38 C.F.R. § 1151 for bowel problems is 
denied.
 
III.  Nerve damage to the right hand and arm

The medical records reflect that the veteran had right arm 
disability even prior to his December 1991 surgery.  
Specifically, he was found to have right arm pain and 
weakness with diagnostic evidence of degenerative changes.  
Shortly following his December 1991 surgery the veteran did 
report increased right arm pain, which was not attributed to 
a chronic pathology, but which was attributed to stretching 
of the muscles during the surgery.  Notably, however, his 
right arm symptoms resolved (again, with no indication of a 
chronic pathology resulting from the muscle stretching), and 
no further complaints were noted until January 1993, when the 
veteran reported the recent onset of right arm symptoms.  The 
records show that until 1996, his symptoms were attributed to 
the same degenerative processes shown to be present even 
prior to the December 1991 surgery, and none of his treating 
physicians has suggested that his current right arm 
complaints represented additional disability from the 
December 1991 surgery, including from the stretching of his 
muscles.  None of the treatment records suggested nerve 
impairment until 1996.  The Board points out that service 
connection has been in effect since 1984 for the decreased 
grip strength in the right hand.

Beginning in 1996, the veteran was determined to have carpal 
tunnel syndrome or ulnar nerve entrapment.  None of the 
treating physicians attributed any diagnosed nerve disorder 
to the December 1991 surgery.  Nevertheless, to resolve the 
etiology of the veteran's right arm disorder he was examined 
by VA in March 2008.  The examiner concluded that the 
degenerative processes in the right upper extremity were age-
related, and that the December 1991 surgery did not worsen 
any right upper extremity disorder beyond the natural 
progression.

Although the veteran himself contends that the December 1991 
surgery caused nerve damage to his right arm, as already 
noted, he is competent to report his observation of right arm 
symptoms, but the determination of whether any current right 
upper extremity symptom represents additional disability 
resulting from the December 1991 surgery remains one 
requiring medical expertise.  Moreover, the Board finds his 
recent statements concerning the continuity of symptoms since 
immediately following the surgery to lack credibility.  They 
are contradicted by the 1991 medical records, by the absence 
of any mention in records for 1992 of right arm complaints, 
and by his January 1993 description of the right arm symptoms 
as of recent onset.  Additionally, though he contends his 
treating therapists have told him that the right arm disorder 
resulted from the December 1991 surgery, the medical records 
are silent for such an opinion (other than with respect to 
the muscle stretching in 1991).  The veteran's account of 
what his therapists purportedly said concerning the etiology 
of the right arm disorder does not constitute competent 
medical evidence.

In short, the veteran had right upper extremity disability 
manifested by pain and degenerative changes even prior to the 
December 1991 surgery.  The referenced surgery did cause some 
right arm pain from stretching of the muscles, but without 
any identified chronic sequelae, and his right arm symptoms 
improved and resolved with no further complaints until 
January 1993 when he reported the recent onset of similar 
symptoms.  None of his treating or examining physicians has 
attributed his current right arm disorder, and certainly not 
his later-diagnosed carpal tunnel syndrome or ulnar nerve 
entrapment to the surgery, or otherwise suggested that any 
component of the current right arm disorder is a residual of 
the muscles stretched during the surgery.  The only medical 
opinion addressing whether the current right upper extremity 
disorder is related to the December 1991 surgery is against 
the claim.

Given the above, the Board finds that the preponderance of 
the evidence is against the claim.  Entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for nerve damage 
to the right hand and arm is denied.

B.  Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected left upper extremity disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

As noted in the Introduction, the veteran's period of service 
ended in November 1973.  Service connection for left upper 
extremity disability, also described as nerve damage, muscle 
atrophy, and chronic pain syndrome of the left upper 
extremity, was granted in September 1996, with an assigned 
noncompensable evaluation effective May 27, 1993.  This 
evaluation has remained in effect since that time.

The RO has rated the left upper extremity disability as 
noncompensably disabling under Diagnostic Code 8513.  Under 
that code, paralysis of all radicular groups of the non-
dominant extremity warrants a 20 percent evaluation where 
mild, a 30 percent evaluation where moderate, a 60 percent 
evaluation where severe, and an 80 percent evaluation where 
complete.  38 C.F.R. § 4.118, Diagnostic Code 8513.  In 
essence, the RO concluded that the veteran had a pre-existing 
80 percent level of disability prior to the December 1991 
surgery giving rise to the additional disability of the left 
upper extremity.

Review of the medical evidence of record discloses that the 
veteran's left upper extremity is non-functional, with 
symptoms including pain, diffuse atrophy, minimal movement in 
the wrist and fingers, loss of sensation, and absent grip 
strength.  The Board points out, however, that the medical 
evidence clearly demonstrates that the veteran's left upper 
extremity was non-functional with virtually all of the same 
manifestations prior to his VA surgery in December 1991.  As 
early as 1989, physical examination disclosed that the arm 
was paralyzed and flail, with numbness and very little finger 
function.  Shortly before the surgery, the arm was described 
as almost completely paralyzed, with the only function 
consisting of minimal function in the fingers.  The Board 
acknowledges the veteran's statements and testimony that his 
arm had significant function prior to the surgery.  Notably, 
however, he relies only on the period ending around 1985.  
The same is largely true with respect to the statements of 
his supporters; they limit their observations concerning 
function in the arm to the period ending in 1987.  The Board 
finds, however, that the more relevant period for determining 
the veteran's pre-existing level of impairment is 1991, and 
not a distant point years prior to surgery at the apex of the 
veteran's commitment to physical therapy.  The Board also 
points out that although the April 2002 physician indicated 
that the veteran's left arm was functional, with virtually no 
pain, prior to December 1991, his understanding was based on 
the statements of the veteran's supporters.  As already 
indicated, those supporters provided their observations only 
for the period ending in 1987.  The physician's statement was 
not based on an accurate understanding of the veteran's left 
arm condition in 1991.  Moreover, his opinion is patently 
inconsistent with the contemporaneous medical records which 
are replete with the veteran's complaints of severe left arm 
pain, and clinical findings showing a non-functional arm.  
The Board finds the physician's opinion concerning the level 
of disability prior to December 1991 to lack probative value.

In the Board's opinion, the demonstrated lack of substantial 
function in the left upper extremity prior to December 1991, 
with the ulnar clawing and the description of the extremity 
as flail and lacking in strength, clearly represented a pre-
existing disability level of 80 percent.  The Board 
acknowledges that the extremity now has complete sensory 
loss, along with some further decrease in wrist and finger 
motion.  The severity of the disorder prior to the surgery 
manifestly met the criteria for an 80 percent evaluation, and 
the Board points out that 80 percent is the maximum schedular 
rating available under Diagnostic Code 8513.  The Board also 
points out that a schedular rating higher than 80 percent is 
not available under any alternative diagnostic code for nerve 
injuries of an upper extremity.

Given that the pre-existing level of disability was 80 
percent, a compensable schedular evaluation may not be 
assigned.  Entitlement to an initial compensable rating for 
the left upper extremity disorder is denied. 

The Board has also considered whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis. 38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with the left upper extremity disorder, 
namely paralysis, pain, loss of sensation, and atrophy are 
reasonably contemplated by an 80 percent evaluation.  The 
Board notes that the mere fact that a veteran receives 
diminished or no compensation on account of VA's recognition 
of a pre-existing level of disability is not a basis for 
assigning an extra-schedular evaluation.

Moreover, the record shows that the veteran stopped working 
in 1984, on account of his pre-existing left upper extremity 
impairment.  The record does not suggest that any increase in 
the impairment resulting from the December 1991 procedure has 
rendered him more unemployable, or otherwise in and of itself 
would interfere with his employment to any degree.  Nor has 
the veteran been hospitalized frequently for his left arm 
disorder.  In short, there are no legitimate grounds for 
consideration of assignment of an extra-schedular rating, to 
include referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.

The Board lastly notes that given the pre-existing 80 percent 
level of left upper extremity disability, the veteran clearly 
could not be entitled to a compensable rating during any 
portion of this appeal.  See Fenderson v. West, 12 Vet. App 
119 (1999).

C.  Special Monthly Compensation

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one hand.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350 (2008).

Loss of use of the hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with the use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350, 4.63 
(2008).

The record reflects that the veteran's left upper extremity, 
including his hand, has been non-functional since the 
December 1991 surgery.  Although he has minimal strength with 
pincer movement, he is unable to even lift a piece of paper.  
In the Board's opinion, he has no effective function 
remaining in the hand.  

Significantly, however, the record shows that the left upper 
extremity was non-functional even prior to the December 1991 
surgery.  The records since 1989 showed that he had no grip 
strength, or more than minimal finger strength.  His wrist 
and hand movement were considered minimal, and his entire arm 
was described as almost completely paralyzed.  His hand 
evidenced ulnar clawing even prior to the surgery.  The 
statements of the veteran, his supporters, and the private 
physician concerning function in the hand prior to December 
1991 have again been considered, but the Board again finds 
that they lack probative value, as they pertain to the period 
only up to 1987, and are, in any event, inconsistent with 
clinical findings from 1989 up until shortly before the 
surgery.

In short, the record clearly shows that the impairment in the 
veteran's left arm and hand was equivalent to loss of use 
even prior to the surgery.  As discussed in the prior 
section, VA recognizes as entitled to VA benefits only that 
additional disability to the left upper extremity resulting 
from the December 1991 surgery.  To determine whether the 
additional disability recognized by VA as having resulted 
from the December 1991 surgery itself equates to loss of use, 
the veteran was examined in March 2008.  The examiner 
indicated that there was no substantial change in the 
veteran's left arm and hand debility after the surgery, as 
compared to before the surgery.  In other words, the examiner 
found that the level of impairment was about the same, 
indicating that the current loss of use is not attributable 
in any measure to the additional disability recognized by VA.  
Consequently, the additional impairment occasioned by the 
December 1991 surgery does not provide a basis for the award 
of special monthly compensation.

Accordingly, entitlement to special monthly compensation 
based on loss of use of the left upper extremity is not 
warranted.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for headaches, claimed to have resulted from December 1991 
surgical treatment at a VAMC, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bowel problems, claimed to have resulted from December 
1991 surgical treatment at a VAMC, is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for nerve damage to the right hand and arm, claimed to have 
resulted from December 1991 surgical treatment at a VAMC, is 
denied.

Entitlement to an initial compensable rating for nerve 
damage, muscle atrophy, and chronic pain syndrome of the left 
upper extremity is denied.

Entitlement to special monthly compensation based on the loss 
of use of the left upper extremity is denied.


REMAND

The veteran contends that he has PTSD as the result of 
certain experiences in service.  His claimed stressors 
include training Vietnamese soldiers he believes were likely 
executed after he left Vietnam; demolishing 8 booby traps; 
witnessing someone shot in the Philippines; and stress 
associated with his job as a human relations instructor.  As 
to the latter stressor, the veteran contends that he 
witnessed several marines planning to kill a comrade, and was 
told that he himself had been marked for death because he was 
thought to be an informer or undercover law enforcement 
officer.  He also reported seeing drug users become 
"uncontrollable" while transferring ships.  The veteran 
contends that in Vietnam, he saw or knew of a friend who 
stepped on a mine.   

The service personnel records show that the veteran received 
schooling in human relations.  In September 1973, he was not 
recommended for promotion because of a described lack of 
leadership capability and responsibility.  In October 1973 he 
was recommended for disciplinary action, but after asking to 
speak with the commanding general over a "personal" matter, 
the request for a mast was withdrawn.

In an April 2002 statement, J.R. indicates that he served 
with the veteran in Japan, where the veteran was a human 
relations officer.  He explained that he knew of some marines 
who told him that if the veteran turned out to be an informer 
or law enforcement officer, they would kill the veteran.  
J.R. further explained that the veteran did believe that some 
marines thought he was in fact an informer or law enforcement 
officer, and noted that the veteran began to experience 
psychiatric problems while still in service.  J.R. also 
indicated that while the veteran was in transit to Vietnam, 
J.R. was informed by marines he knew aboard the veteran's 
ship that there was a rumor the veteran would be murdered.  
J.R. indicated that he saw the veteran after the veteran's 
service in Vietnam, and noted that the veteran was already 
having flashbacks at that time.

In the August 2003 remand, the Board instructed the RO to 
forward information provided by the veteran concerning his 
claimed stressor experiences, and all  necessary documents, 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed  Services Center for Unit 
Records Research) so that the referenced agency could provide 
any information that might corroborate the stressors.  The 
record reflects that the RO instead made its own 
determination that the JSRRC would not be able to provide any 
necessary corroborative information, and refused to submit 
the referenced documents to the JSRRC.

The Board's remand did not contemplate allowing the RO to 
make its own determination as to whether the referenced 
records should be submitted to the JSRRC.  The RO's refusal 
to submit those records consequently is unacceptable 
noncompliance with the remand instructions.  The Board is 
compelled under these circumstances to remand the case again 
for the RO's completion of the pertinent action requested in 
the prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran also contends that he has psychiatric disability, 
including PTSD, resulting from his December 1991 surgery.  
Given that the disposition of his claim for direct service 
connection for PTSD may impact on the claim for psychiatric 
disability under 38 U.S.C.A. § 1151, and as the Board further 
concludes that additional VA examination to specifically 
address whether any current psychiatric disorder is related 
to the surgery would be helpful in the adjudication of the 
claim, the Board will remand the claim for psychiatric 
disability as well.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor, to 
include the dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of 
casualties.  Further, identifying 
information concerning any other involved 
individuals, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  With any 
additional information provided by the 
veteran, and with the evidence already of 
record, the RO must prepare a summary of 
the alleged service stressors.  This 
summary must be prepared regardless 
whether the veteran provides an 
additional statement, as requested above.  
This summary and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center.  The JSRRC should be provided 
with a copy of any information obtained 
above, and should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folders 
must be provided to the examiner.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should also 
address the following questions:  

(1)  Is it at least as likely as not 
that the veteran sustained any 
additional psychiatric disability as 
a result of the December 1991 
surgery at the Cincinnati VAMC? 

(2)  Does the veteran meet the 
diagnostic criteria for PTSD under 
DSM-IV, including a sufficient 
stressor?  If so, is it at least as 
likely as not that there is a link 
between his current PTSD symptoms 
and any in-service stressor claimed 
by the veteran?

In providing the requested medical 
opinions, the examiner should provide a 
complete rationale and refer to the 
relevant evidence of record.   

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


